EXHIBIT 10.1

FIRST CONSENT, WAIVER AND AMENDMENT

FIRST CONSENT, WAIVER AND AMENDMENT, dated as of May 3, 2006 (this “Amendment”),
to and under the Amended and Restated Revolving Credit, Term Loan and Guarantee
Agreement, dated as of February 23, 2006 (as heretofore amended, supplemented or
otherwise modified, the “Credit Agreement”), among (i) CALPINE CORPORATION (the
“Borrower”), (ii) the subsidiaries of the Borrower named therein (the
“Guarantors”), (iii) CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as joint syndication agents (in such capacities,
collectively, the “Syndication Agents”), (iv) DEUTSCHE BANK TRUST COMPANY
AMERICAS (“DB”), as administrative agent for the First Priority Lenders
hereunder (in such capacity and including any successors, the “First Priority
Agent”), (v) GENERAL ELECTRIC CAPITAL CORPORATION (including its successors, “GE
Capital”), as Sub-Agent for the Revolving Lenders hereunder (in such capacity
and including any successors, the “Sub-Agent”), (vi) CREDIT SUISSE (“CS”), as
administrative agent for the Second Priority Term Lenders hereunder (in such
capacity and including any successors, the “Second Priority Agent”), (vii)
LANDESBANK HESSEN THÜRINGEN GIROZENTRALE, NEW YORK BRANCH, GE CAPITAL and HSH
NORDBANK AG, NEW YORK BRANCH, as joint documentation agents for the First
Priority Lenders hereunder, and BAYERISCHE LANDESBANK, GE CAPITAL and UNION BANK
OF CALIFORNIA, N.A., as joint documentation agents for the Second Priority
Lenders hereunder (in such capacities and including any successors,
collectively, the “Documentation Agents”), and (viii) each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Agents are parties to the Credit
Agreement;

WHEREAS, the Borrower has informed the Administrative Agents that an Event of
Default will occur and be continuing as of May 1, 2006, by reason of the
Borrower’s failure to deliver audited financial statements in accordance with
the terms of the Credit Agreement;

WHEREAS, the Borrower has requested that the Administrative Agents and the
Lenders waive such Event of Default;

WHEREAS, the Borrower has requested that the Lenders consent to the use of
proceeds of the Loans to make certain payments of pre-petition Indebtedness;

WHEREAS, the Borrower has further requested that the Lenders agree to amend
certain provisions of the Credit Agreement as set forth below; and

WHEREAS, the Lenders have agreed to such requested waiver, consent and
amendments, but only upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Lenders and the Administrative Agents
hereby agree as follows:

 

 



2

 

 

SECTION 1.      DEFINITIONS. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement. As used in this Agreement,
the following terms shall have the meanings specified below:

“Approval Order” shall mean the final, non-appealable order or orders of the
Bankruptcy Court, in each case, in form and substance reasonably acceptable to
the Administrative Agents, approving the First Lien Repayment and specifically
approving the use of proceeds of Loans under the Credit Agreement to effect the
First Lien Repayment.

“First Lien Notes”: the $785 million of 9.625% First Priority Senior Secured
Notes due 2014 and issued by the Borrower on September 30, 2004.

“First Lien Repayment”: the payment, in one or more payments, by the Borrower,
in accordance with the terms of the Approval Order, of $646.11 million of
principal outstanding under, and all other amounts payable in connection with,
the First Lien Notes and allowed by the Approval Order.

SECTION 2.       CONSENT. Effective upon entry by the Bankruptcy Court on the
docket in the Cases of the Approval Order and provided that no Event of Default
has occurred and is continuing at the time of the First Lien Repayment, the
Lenders hereby consent to the First Lien Repayment and to the use of proceeds of
Loans under the Credit Agreement to effect the First Lien Repayment approved
pursuant to the Approval Order.

 

Section 3.

WAIVERS.

3.1           The Lenders hereby waive any Default or Event of Default, together
with any default interest accruing pursuant to Section 2.12(c) of the Credit
Agreement, in each case arising solely by reason of the failure of the Borrower
to comply with Section 5.1(a) of the Credit Agreement with respect to the
delivery to the Administrative Agents and the Lenders, for the fiscal year
ending December 31, 2005, of a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of operations, stockholders’ equity
and of cash flows for such year, setting forth in each case in comparative form
the corresponding consolidated and consolidating figures for the preceding
fiscal year, reported on without qualification arising out of the scope of the
audit, by PricewaterhouseCoopers or another independent certified public
accountants of nationally recognized standing, provided that, such waiver will
expire on May 15, 2006 if the Borrower has not delivered the information
required by Section 5.1(a) (as amended by this Amendment) for such fiscal year
to the Administrative Agents and the Lenders by such date, in which case an
Event of Default will be deemed to occur on such date and to be continuing
thereafter, and provided further that, the Administrative Agents may, in their
reasonable discretion, extend such May 15, 2006 date to May 31, 2006.

3.2          The Lenders hereby waive the Default(s) or Event(s) of Default (if
any), together with any default interest accruing pursuant to Section 2.12(c) of
the Credit Agreement (if any) arising from (i) the failure to have included
Calpine Geysers Company, L.P. (“CGCLP”) as a Debtor in the Cases, to have
pledged the equity interests in CGCLP and to have granted security interests in
the assets of CGCLP as Collateral, or to have caused CGCLP to have become a
Guarantor or (ii) from any misstatement, misrepresentation or breach of warranty
as a result thereof, in connection therewith or attributable thereto (including
without limitation through or as a result of the omission of references to CGCLP
or its equity interest or assets, or its existence or status as a Subsidiary in
the Credit Agreement, any other Loan Documents or any schedules or exhibits to
any Loan Document or any deliveries made

 

 



3

 

 

pursuant thereto), provided that, such waiver will expire on May 15, 2006, if a
petition to cause CGCLP to become a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code has not been filed in the
Bankruptcy Court by such date.

 

Section 4.

AMENDMENTS.

 

 

4.1

Amendments to Section 1.1.

(a)         Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Closing Date” and inserting in lieu thereof the following new
definition:

 

““Closing Date”: February 23, 2006.”.

(b)          Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Projections” and inserting in lieu thereof the following new
definition:

““Projections”: the detailed consolidated budget for the 2006 and 2007 fiscal
years of the Borrower and its Subsidiaries (including the consolidated
statements of projected cash flow and projected income and a description of the
underlying assumptions applicable thereto) delivered to the Administrative
Agents pursuant to Section 4.1(f) of the Existing Credit Agreement.”.

 

4.2

Amendments to Section 5.1.

(a)          Section 5.1(a) of the Credit Agreement is hereby amended by
deleting the Section and inserting in lieu thereof the following new Section:

“as soon as available and in any event within 105 days after the fiscal year
ending December 31, 2005 and ninety (90) days after the end of each fiscal year
thereafter, (i) a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of operations, stockholders’ equity and of cash
flows for such year, and (ii) a copy of the unaudited consolidated balance sheet
of Geysers Power Company, LLC and Silverado Geothermal Resources, Inc., as at
the end of such year and the related unaudited consolidated statements of
operations, stockholders’ equity and of cash flows for such year, and in the
case of clause (i), setting forth in comparative form the corresponding
consolidated figures for the preceding fiscal year, reported on without
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
or another independent certified public accountants of nationally recognized
standing;”

(b)          Section 5.1(b) of the Credit Agreement is hereby amended by
deleting the Section and inserting in lieu thereof the following new Section:

“as soon as available and in any event within (i) seventy five (75) days after
the fiscal quarter ending March 31, 2006, (ii) sixty (60) days after the fiscal
quarter ending June 30, 2006 and (iii) forty-five (45) days after the end of (A)
the fiscal quarter ending on September 30, 2006 and (B) each of the first three
quarterly fiscal periods of each fiscal year thereafter, (x) a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the corresponding consolidated figures for the
corresponding periods in the preceding fiscal year, accompanied by a certificate
of a Responsible Officer, which certificate shall state that such

 



4

 

 

consolidated financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations of the Borrower and
its consolidated Subsidiaries, in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments and the absence of footnotes), and (y) a copy of the unaudited
consolidated balance sheet of Geysers Power Company, LLC and Silverado
Geothermal Resources, Inc., as at the end of such quarter and the related
unaudited consolidated statements of income and cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, provided that,
the seventy-five (75) day period for the fiscal quarter ending March 31, 2006
may be extended to ninety (90) days by the Administrative Agents acting in their
reasonable discretion ;”

(c)          Section 5.1(c)(ii) of the Credit Agreement is hereby amended by
deleting the Section and inserting in lieu thereof the following new Section:

“not later than (i) March 10, 2006 as to the fiscal month ending December 31,
2005, (ii) forty-five (45) days after the fiscal month ending on each of January
31, 2006, February 28, 2006, March 31, 2006, April 30, 2006, May 31, 2006 and
June 30, 2006 and (iii) thirty (30) days after the end of each month thereafter,
(A) the unaudited consolidated balance sheet and the unaudited consolidated
statement of income of the Borrower and its consolidated Subsidiaries for such
fiscal month, together with a comparison to the Projections for the period
through the end of such month, and (B) a copy of the unaudited consolidated
balance sheet of Geysers Power Company, LLC and Silverado Geothermal Resources,
Inc., as at the end of such fiscal month and the related unaudited consolidated
statements of income for such fiscal month, together (in the case of clause (A))
with a comparison to the Projections for the period through the end of such
month, in each case certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal quarter-end and year-end audit
adjustments and the absence of footnotes), provided that, the forty-five (45)
day period for the fiscal month ending March 31, 2006 may be extended to sixty
days (60) by the Administrative Agents acting in their reasonable discretion;”

(d)         Section 5.1(d) of the Credit Agreement is hereby amended by deleting
the phrase “Global Entities” where it appears therein and inserting in lieu
thereof the words “Borrower and its Subsidiaries (other than Foreign
Subsidiaries)”.

(e)         Section 5.1(e) of the Credit Agreement is hereby amended by deleting
the Section and inserting in lieu thereof the following new Section:

“no later than Wednesday of each week, a comparison of (i) actual net cash flows
of the Borrower and its Subsidiaries (other than Foreign Subsidiaries) for the
week most recently ended against (ii) projected net cash flows of the Borrower
and its Subsidiaries (other than Foreign Subsidiaries) for such week most
recently delivered pursuant to paragraph (d) above, in form and substance
satisfactory to the Administrative Agents (including a detailed explanation of
any material variances) certified by a Responsible Officer as being fairly
stated in all material respects;”

4.3          Amendment to Section 5.13. Section 5.13 of the Credit Agreement is
hereby amended by deleting the Section and inserting in lieu thereof the
following new Section:

“(a) Within 90 days of the Closing Date, deliver to the Administrative Agents
evidence of the actions specified as items 2, 6, and 7 on Schedule 5.13, and (b)
by November 1, 2006, deliver to the Administrative Agents evidence of the
actions specified as items 1, 3, 4, and 5 on Schedule 5.13, provided that, such
November 1, 2006 date may be extended, or the obligation to deliver

 

 



5

 

 

such evidence waived, by the Administrative Agents acting in their reasonable
discretion and in each case upon terms and conditions reasonably satisfactory to
the Administrative Agents.”

4.4          Amendment to Section 6.20. Section                 6.20 of the
Credit Agreement is hereby amended by inserting the phrase “or such other
accounts as are reasonably acceptable to the Collateral Agent, in each case”,
immediately after the phrase “Concentration Account” where it appears in the
second sentence of the Section.

 

4.5

Amendments to Section 11.6.

(a)          Section 11.6(c)(iii) of the Credit Agreement is hereby amended by
deleting the Section and inserting in lieu thereof the following new Section:

“(iii) unless such sale is to another Lender, Related Fund or Affiliate of any
Lender, or involves less than all of the transferor Lender’s rights and
obligations under this Agreement, (A) the amount of the rights and obligations
so sold shall, unless otherwise agreed to in writing by the applicable
Administrative Agent, not be less than $1,000,000 and (B) after giving effect to
such assignment, the Commitment of each of the transferor Lender and the
transferee Lender shall be at least $1,000,000, or such lesser amount agreed to
by the applicable Administrative Agent,”.

(b)          Section 11.6(c) of the Credit Agreement is hereby amended by
inserting immediately after the phrase “and the Swingline Lender shall be
required” where it appears in Section 11.6(c)(iv), the following:

“and (v) and in any case, the sale is not to an entity which is restricted from
making future advances under a revolving credit facility if the sale is under
the Revolving Facility or in any case, to an entity that has filed for relief
under the Bankruptcy Code or that is a financially distressed company”.

4.6          Amendment to Schedule 6.7A. Schedule 6.7A of the Credit Agreement
is hereby amended by deleting the words “Insurance Captive” where they appear
therein and inserting in lieu thereof the words “Insurance – Captive/External”.

 

Section 5.

CONDITIONS PRECEDENT.

5.1          Effective Date. This Amendment shall become effective as of the
date first set forth above (the “Amendment Effective Date”) following the date
on which all of the following conditions have been satisfied or waived:

(a)          Execution and Delivery. The Administrative Agents shall have
received counterparts of this Amendment duly executed by (A) the Borrower and
the Guarantors and (B) the Required Lenders;

(b)          Amendment Fee. The Administrative Agents shall have received
(i) payment, for distribution to each Lender that has signed and delivered this
Agreement to the Administrative Agents by not later than 3:00 p.m. (New York
City time) on May 3, 2006 (or such later time or date as agreed by the Borrower
and the Administrative Agents), an amendment fee equal to 0.05% of the Aggregate
Outstandings of such Lender then in effect.

 

 



6

 

 

(c)          Fees and Expenses. The Administrative Agents shall have received
all fees and accrued expenses of the Administrative Agents (including invoiced
fees and expenses of legal counsel to the Administrative Agents) required to be
paid by the Borrower pursuant to Section 11.5; and

(d)          No Default. After giving effect to this Amendment, there shall be
no Default or Event of Default.

 

SECTION 5.

GENERAL.

5.1          Representations and Warranties. In order to induce the
Administrative Agents and the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agents and the Lenders that
after giving effect to this Amendment, the representations and warranties of the
Borrower contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Amendment Effective Date
(after giving effect hereto) as if made on and as of the Amendment Effective
Date (except where such representations and warranties expressly relate to an
earlier date in which case such representations and warranties were true and
correct in all material respects as of such earlier date); provided that all
references to the “Credit Agreement” in any Loan Document shall be and are
deemed to mean the Credit Agreement as amended hereby.

 

5.2

Loan Document. This Amendment constitutes a Loan Document.

5.2          GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES TO THIS AMENDMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

5.3          Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

5.4          Consent of Guarantors. Each of the Guarantors hereby consents to
the modifications to the Credit Agreement contemplated hereby.

5.5          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Guarantors and each of their
respective successors and assigns, and upon the Administrative Agents and the
Lenders and their successors and assigns. The execution and delivery of this
Amendment by any Lender prior to the Amendment Effective Date shall be binding
upon its successors and assigns and shall be effective as to any loans or
commitments assigned to it after such execution and delivery.

5.6          Limited Effect. Except as expressly modified by this Amendment, the
Credit Agreement and the other Loan Documents are ratified and confirmed and
are, and shall continue to be, in full force and effect in accordance with their
respective terms. Each Loan Party acknowledges and agrees that such Loan Party
is truly and justly indebted to the Lenders and the Administrative Agents for
the Obligations, without defense, counterclaim or offset of any kind, and such
Loan Party ratifies and reaffirms the validity, enforceability and binding
nature of such Obligations. The Borrower acknowledges and agrees that nothing in
this Amendment shall constitute an indication of the Lenders’ willingness to
consent to any other amendment or waiver of any other provision of the Credit

 

 



7

 

 

Agreement or a waiver of any Default or Event of Default not referenced in
Section 3 hereof or for any other time period.

5.7          Headings. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the constructions of, or to be taken into consideration in interpreting,
this Amendment.

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

 

BORROWER:

 

 

 

 

 

CALPINE CORPORATION

 

 

 

 

 

 

By: 

/s/ Eric N. Pryor

 

 

Name:  Eric N. Pryor

 

 

Title:

 

 

 



 

 



 

GUARANTORS:

 

 

 

AMELIA ENERGY CENTER, LP

 

ANACAPA LAND COMPANY, LLC

 

ANDERSON SPRINGS ENERGY COMPANY

 

ANDROSCOGGIN ENERGY, INC.

 

AUBURNDALE PEAKER ENERGY CENTER, LLC

 

AUGUSTA DEVELOPMENT COMPANY, LLC

 

AVIATION FUNDING CORP.

 

BAYTOWN ENERGY CENTER, LP

 

BAYTOWN POWER GP, LLC

 

BAYTOWN POWER, LP

 

BELLINGHAM COGEN, INC.

 

BETHPAGE FUEL MANAGEMENT INC.

 

BLUE HERON ENERGY CENTER, LLC

 

BLUE SPRUCE HOLDINGS, LLC

 

BROAD RIVER ENERGY LLC

 

BROAD RIVER HOLDINGS, LLC

 

CALGEN EQUIPMENT FINANCE COMPANY, LLC

 

CALGEN EQUIPMENT FINANCE HOLDINGS, LLC

 

CALGEN EXPANSION COMPANY, LLC

 

CALGEN FINANCE CORPORATION

 

CALGEN PROJECT EQUIPMENT FINANCE COMPANY ONE, LLC

 

CALGEN PROJECT EQUIPMENT FINANCE COMPANY THREE, LLC

 

CALGEN PROJECT EQUIPMENT FINANCE COMPANY TWO, LLC

 

CALPINE ACADIA HOLDINGS, LLC

 

CALPINE ADMINISTRATIVE SERVICES COMPANY, INC.

 

CALPINE AGNEWS, INC.

 

CALPINE AMELIA ENERGY CENTER GP, LLC

 

CALPINE AMELIA ENERGY CENTER LP, LLC

 

CALPINE AUBURNDALE HOLDINGS, LLC

 

CALPINE BAYTOWN ENERGY CENTER GP, LLC

 

CALPINE BAYTOWN ENERGY CENTER LP, LLC

 

CALPINE BETHPAGE 3 PIPELINE CONSTRUCTION COMPANY, INC.

 

CALPINE BETHPAGE 3, LLC

 

CALPINE C*POWER, INC.

 

CALPINE CALGEN HOLDINGS, INC.

 

CALPINE CALIFORNIA DEVELOPMENT COMPANY, LLC

 

CALPINE CALIFORNIA ENERGY FINANCE, LLC

 

CALPINE CALIFORNIA EQUIPMENT FINANCE COMPANY, LLC

 

CALPINE CALISTOGA HOLDINGS, LLC

 

 

 



 

 

 

 

CALPINE CENTRAL TEXAS GP, INC.

 

CALPINE CENTRAL, INC.

 

CALPINE CENTRAL, L.P.

 

CALPINE CENTRAL-TEXAS, INC.

 

CALPINE CHANNEL ENERGY CENTER GP, LLC

 

CALPINE CHANNEL ENERGY CENTER LP, LLC

 

CALPINE CLEAR LAKE ENERGY GP, LLC

 

CALPINE CLEAR LAKE ENERGY, LP

 

CALPINE COGENERATION CORPORATION

 

CALPINE CONSTRUCTION MANAGEMENT COMPANY, INC.

 

CALPINE CORPUS CHRISTI ENERGY GP, LLC

 

CALPINE CORPUS CHRISTI ENERGY, LP

 

CALPINE DECATUR PIPELINE, INC.

 

CALPINE DECATUR PIPELINE, L.P.

 

CALPINE DIGHTON, INC.

 

CALPINE EAST FUELS, INC.

 

CALPINE EASTERN CORPORATION

 

CALPINE ENERGY SERVICES HOLDINGS, INC.

 

CALPINE ENERGY SERVICES, LP

 

CALPINE FINANCE COMPANY

 

CALPINE FREESTONE ENERGY GP, LLC

 

CALPINE FREESTONE ENERGY, LP

 

CALPINE FREESTONE, LLC

 

CALPINE FUELS CORPORATION

 

CALPINE GAS HOLDINGS, LLC

 

CALPINE GENERATING COMPANY, LLC

 

CALPINE GEYSERS COMPANY, L.P.

 

CALPINE GILROY 1, INC.

 

CALPINE GILROY 2, INC.

 

CALPINE GILROY COGEN, L.P.

 

CALPINE GLOBAL SERVICES COMPANY, INC.

 

CALPIRIE GORDONSVILLE GP HOLDINGS, LLC

 

CALPINE GORDONSVILLE LP HOLDINGS, LLC

 

CALPINE GORDONSVILLE, LLC

 

CALPINE GREENLEAF HOLDINGS, INC.

 

CALPINE GREENLEAF, INC.

 

CALPINE HIDALGO DESIGN, L.P.

 

CALPINE HIDALGO ENERGY CENTER, L.P.

 

CALPINE HIDALGO HOLDINGS, INC.

 

CALIPNE HIDALGO POWER GP, LLC

 

CALPINE HIDALGO POWER, LP

 

CALPINE HIDALGO, INC.

 

CALPINE INTERNATIONAL HOLDINGS, INC.

 

CALPINE INTERNATIONAL, LLC

 

CALPINE INVESTMENT HOLDINGS, LLC

 

 

 



 

 

 

 

CALPINE KENNEDY AIRPORT, INC.

 

CALPINE KENNEDY OPERATORS INC.

 

CALPINE KIA, INC.

 

CALPINE LEASING INC.

 

CALPINE LONG ISLAND, INC.

 

CATPTNE LOST PINES OPERATIONS, INC.

 

CALPINC LOUISIANA PIPELINE COMPANY

 

CALPINE MAGIC VALLEY PIPELINE, INC.

 

CALPINE MONTEREY COGENERATION, INC.

 

CALPINE MVP, INC.

 

CALPINE NCTP GP, LLC

 

CALPINE NCTP, LP

 

CALPINE NORTHBROOK CORPORATION OF MAINE, INC.

 

CALPINE NORTHBROOK ENERGY HOLDING, LLC

 

CALPINE NORTHBROOK ENERGY, LLC

 

CALPINE NORTHBROOK HOLDINGS CORPORATION

 

CALPINE NORTHBROOK INVESTORS, LLC

 

CALPINE NORTHBROOK PROJECT HOLDINGS, LLC

 

CALPINE NORTHBROOK SERVICES, LLC

 

CALPINE NORTHBROOK SOUTHCOAST INVESTORS, LLC

 

CALPINE NTC, LP

 

CALPINE ONETA POWER I, LLC

 

CALPINE ONETA POWER II LLC

 

CALPINE ONETA POWER, L.P.

 

CALPINE OPERATING SERVICES COMPANY, INC.

 

CALPINE OPERATIONS MANAGEMENT COMPANY, INC.

 

CALPINE PASTORIA HOLDINGS, LLC

 

CALPINE PHILADELPHIA, INC.

 

CALPINE PITTSBURG, LLC

 

CALPINE POWER COMPANY

 

CALPINE POWER EQUIPMENT LP

 

CALPINE POWER MANAGEMENT, INC.

 

CALPINE POWER MANAGEMENT, LP

 

CALPINE POWER SERVICES, INC

 

CALPINE POWER, INC.

 

CALPINE POWERAMERICA, INC.

 

CALPINE POWERAMERICA - CA, LLC

 

CALPINE POWERAMERICA - CT, LLC

 

CALPINE POWERAMERICA - MA, LLC

 

CALPINE POWERAMERICA - ME, LLC

 

CALPINE POWERAMERICA - NH, LLC

 

CALPINE POWERAMERICA - NY, LLC

 

CALPINE POWERAMERICA - OR, LLC

 

CALPINE POWERAMERICA, LP

 

CALPINE PRODUCER SERVICES, L.P.

 

 

 



 

 

 

 

CALPINE PROJECT HOLDINGS, INC.

 

CALPINE PRYOR, INC.

 

CALPINE RUMFORD I, INC.

 

CALPINE RUMFORD, INC.

 

CALPINE SCHUYLKILL, INC.

 

CALPINE SISKIYOU GEOTHERMAL PARTNERS, L.P.

 

CALPINE SONORAN PIPELINE LLC

 

CALPINE STONY BROOK, INC.

 

CALPINE STONY BROOK OPERATORS, INC.

 

CALPINE STONY BROOK POWER MARKETING, LLC

 

CALPINE SUMAS, INC.

 

CALPINE TCCL HOLDINGS, INC.

 

CALPINE TEXAS PIPELINE GP, INC.

 

CALPINE TEXAS PIPELINE LP, INC.

 

CALPINE TEXAS PIPELINE, L.P.

 

CALPINE TIVERTON 1, INC.

 

CALPINE TIVERTON, INC.

 

CALPINE ULC I HOLDING, LLC

 

CALPINE UNIVERSITY POWER, INC.

 

CALPINE UNRESTRICTED FUNDING, LLC

 

CALPINE UNRESTRICTED HOLDINGS, LLC

 

CALPINE VAPOR, INC.

 

CARVILLE ENERGY LLC

 

CCFC DEVELOPMENT COMPANY, LLC

 

CCFC EQUIPMENT FINANCE COMPANY, LLC

 

CCFC PROJECT EQUIPMENT FINANCE COMPANY ONE, LLC

 

CES GP, LLC

 

CGC DIGHTON, LLC

 

CHANNEL ENERGY CENTER, LP

 

CHANNEL POWER GP, LLC

 

CHANNEL POWER, LP

 

CLEAR LAKE COGENERATION LIMITED PARTNERSHIP

 

COGENAMERICA ASIA INC.

 

COGENAMERICA PARLIN SUPPLY CORP.

 

COLUMBIA ENERGY LLC

 

CORPUS CHRISTI COGENERATION L.P.

 

CPN 3RD TURBINE, INC.

 

CPN ACADIA, INC.

 

CPN BERKS GENERATION, INC,

 

CPN BERKS, LLC

 

CPN BETHPAGE 3RD TURBINE, INC.

 

CPN CASCADE, INC.

 

CPN CLEAR LAKE, INC.

 

CPN DECATUR PIPELINE, INC.

 

CPN ENERGY SERVICES GP, INC.

 

 

 



 

 

 

 

CPN ENERGY SERVICES LP, INC.

 

CPN FREESTONE, LLC

 

CPN FUNDING, INC.

 

CPN MORRIS, INC.

 

CPN OXFORD, INC.

 

CPN PIPELINE COMPANY

 

CPN PLEASANT HILL OPERATING, LLC

 

CPN PLEASANT HILL, LLC

 

CPN POWER SERVICES GP, LLC

 

CPN PRYOR FUNDING CORPORATION

 

CPN TELEPHONE FLAT, INC.

 

DECATUR ENERGY CENTER, LLC

 

DEER PARK POWER GP, LLC

 

DEER PARK POWER, LP

 

DELTA ENERGY CENTER, LLC

 

DIGHTON POWER ASSOCIATES LIMITED PARTNERSHIP

 

EAST ALTAMONT ENERGY CENTER, LLC

 

FOND DU LAC ENERGY CENTER, LLC

 

FONTANA ENERGY CENTER, LLC

 

FREESTONE POWER GENERATION, LP

 

FREESTONE POWER GENERATION, LP

 

GEC BETHPAGE INC.

 

GEOTHERMAL ENERGY PARTNERS LLC

 

GEYSERS POWER COMPANY II, LLC

 

GEYSERS POWER COMPANY, LLC

 

GEYSERS POWER I COMPANY

 

GOLDENDALE ENERGY CENTER, LLC

 

HAMMOND ENERGY LLC

 

HILLABEE ENERGY CENTER, LLC

 

IDELWILD FUEL MANAGEMENT CORP.

 

JMC BETHPAGE, INC.

 

KIAC PARTNERS

 

LAKE WALES ENERGY CENTER, LLC

 

LAWRENCE ENERGY CENTER, LLC

 

LONE OAK ENERGY CENTER, LLC

 

LOS ESTEROS CRITICAL ENERGY FACILITY, LLC

 

LOS MEDANOS ENERGY CENTER LLC

 

MAGIC VALLEY GAS PIPELINE GP, LLC

 

MAGIC VALLEY GAS PIPELINE, LP

 

MAGIC VALLEY PIPELINE, L.P.

 

MEP PLEASANT HILL, LLC

 

MOAPA ENERGY CENTER, LLC

 

MOBILE ENERGY LLC

 

MODOC POWER, INC.

 

MORGAN ENERGY CENTER, LLC

 

 

 



 

 

 

 

MOUNT HOFFMAN GEOTHERMAL COMPANY, L.P.

 

MT. VERNON ENERGY LLC

 

NEWSOUTH ENERGY LLC

 

NISSEQUOGUE COGEN PARTNERS

 

NORTHWEST COGENERATION, INC.

 

NTC FIVE, INC.

 

NTC GP, LLC

 

NUECES BAY ENERGY LLC

 

O.L.S. ENERGY-AGNEWS, INC.

 

ODYSSEY LAND ACQUISITION COMPANY

 

PAJARO ENERGY CENTER, LLC

 

PASTORIA ENERGY CENTER, LLC

 

PASTORIA ENERGY FACILITY, LLC

 

PHILADELPHIA BIOGAS SUPPLY, INC.

 

PHIPPS BEND ENERGY CENTER, LLC

 

PINE BLUFF ENERGY, LLC

 

POWER INVESTORS, L.L.C.

 

QUINTANA CANADA HOLDINGS, LLC

 

ROCKGEN ENERGY LLC

 

RUMFORD POWER ASSOCIATES LIMITED PARTNERSHIP

 

RUSSELL CITY ENERGY CENTER, LLC

 

SAN JOAQUIN VALLEY ENERGY CENTER, LLC

 

SILVERADO GEOTHERMAL RESOURCES, INC.

 

SKIPANON NATURAL GAS, LLC

 

SOUTH POINT ENERGY CENTER, LLC

 

SOUTH POINT HOLDINGS, LLC

 

STONY BROOK COGENERATION, INC.

 

STONY BROOK FUEL MANAGEMENT CORP.

 

SUTTER DRYERS, INC.

 

TBG COGEN PARTNERS

 

TEXAS CITY COGENERATION, L.P.

 

TEXAS COGENERATION COMPANY

 

TEXAS COGENERATION FIVE, INC.

 

TEXAS COGENERATION ONE COMPANY

 

THERMAL POWER COMPANY

 

THOMASSEN TURBINE SYSTEMS AMERICA, INC.

 

TIVERTON POWER ASSOCIATES LIMITED PARTNERSHIP

 

TOWANTIC ENERGY, L.L.C.

 

VEC HOLDINGS, LLC

 

VENTURE ACQUISITION COMPANY

 

VINEYARD ENERGY CENTER, LLC

 

WAWAYANDA ENERGY CENTER, LLC

 

WHATCOM COGENERATION PARTNERS, L.P.

 

ZION ENERGY LLC

 

 

 



 

 

 

 

By: 

/s/ Eric N. Pryor

 

 

Name:  Eric N. Pryor

 

 

Title:

 

 

 



 

 



 

CPN POWER SERVICES, LP

 

 

 

 

 

 

 

 

By: 

/s/ Eric N. Pryor

 

 

Name:  Eric N. Pryor

 

 

Title:

 

 

 



 

 



 

POWER SYSTEMS MFG., LLC

 

 

 

 

 

 

 

 

By: 

/s/ Charles B. Clark, Jr.

 

 

Name:  Charles B. Clark, Jr.

 

 

Title:

 

 

 



 

 

 

 

AGENTS AND LENDERS:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as

 

an Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:  Marcus M. Tarkington

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ Steven A. Cohen

 

 

Name:  Steven A. Cohen

 

 

Title:  Director

 

 

 

 



 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as an

 

Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ James Moran

 

 

Name:  James Moran

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

/s/ Dana F. Klein

 

 

Name:  Dana F. Klein

 

 

Title:  Managing Director

 

 



[Signature Pages of Lenders]

 

 

 

 

 